Citation Nr: 0104650	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-01 152	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1989 
to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 RO decision, which denied the 
veteran's claim of service connection for a right ankle 
disability.  Although the RO has characterized the issue as a 
request to reopen the claim for service connection, the 
appellant, in september 1999, submitted a timely notice of 
disagreement.  Therefore, the issue on appeal is entitlement 
to service connection for a right ankle disability 


REMAND

The present case must now be remanded so that the veteran may 
be afforded a VA examination in order to determine the nature 
and etiology of any right ankle disabilities she may have.  
Currently, the veteran has submitted a record of recent 
treatment for her right ankle.  The veteran's service medical 
records indicate that she sprained her right ankle in May 
1991, while in service.  The veteran also contends that she 
sprained the same ankle again within a few months after May 
1991.  According to the veteran's written statement dated 
December 13, 1999, she received treatment for her second 
ankle sprain at Walter H. Reed Medical Clinic.  Although the 
claims folder includes an x-ray report dated in May 1991, the 
complete treatment reports from Walter Reed Medical Clinic 
are not in the claims folder.  In this regard, reasonable 
efforts must be made to obtain any outstanding medical 
records at the aforementioned facility. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In addition VA must assure that all development has been 
completed in accordance with the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate with the 
claims folder all relevant private and VA treatment 
records that have not already been made part of the 
claims folder, particularly those medical records 
from the Walter H. Reed Medical Clinic.

4. The veteran must be scheduled for a VA 
Orthopedic examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder to include any possibly 
existing outstanding records and a copy 
of this remand prior to the examination.  
In the report of the examination, the 
examiner should respond specifically to 
each of the following items:



a.  The examiner should state as 
precisely as possible the diagnoses of 
all right ankle disabilities the veteran 
currently has.  

b.  For each identified right ankle 
disability, the examiner should state a 
medical opinion as to the date of onset 
of such.

c.  For each right ankle disability, the 
examiner should indicate whether it is at 
least as likely as not that such is 
etiologically related to any disease or 
injury the veteran had in service, 
including the veteran's claimed right 
ankle sprains, which occurred in May 1991 
and September 1991..

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically to which it is not feasible 
to respond.

The veteran must be properly informed of 
her scheduled VA examination, and she 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of her 
failure to report, including a statement 
as to whether she failed to appear 
without notice, or whether she requested 
cancellation or postponement and 
rescheduling of the examination.



5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to her satisfaction, she and 
her representative should be sent a 
supplemental statement of the case.

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until she receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




